Citation Nr: 1126118	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-45 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a previously denied claim of entitlement to service connection for a seizure disorder.

2.  Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION


The Appellant served a period of active duty for training (ACDUTRA) from February 1980 to July 1980, and a period of active duty from September 1984 to July 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied eligibility to a nonservice-connected pension and declined to reopen a previously denied claim of entitlement to service connection for a seizure disorder.

The merits of the issue of entitlement to service connection for a seizure disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1980 rating decision denied service connection for a seizure disorder on the basis that the disorder existed prior to service.  

2.  Presuming its credibility, evidence received since August 1980 relates to an unestablished fact necessary to substantiate the claim, namely that the Appellant's seizure disorder had its clinical onset during service, and raises a reasonable possibility of substantiating the claim.

3.  Threshold eligibility for nonservice-connected pension benefits is not established by the record.


CONCLUSIONS OF LAW

1.  An August 1980 rating decision denying service connection for a seizure disorder is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).

2.  Evidence added to the record since August 1980 is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).
3.  The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521; 38 C.F.R. §§ 3.3, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2007, the RO satisfied its duty to notify the Appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Appellant of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Appellant was expected to provide.  The notice requirements for new and material evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by a January 2008 letter.   

VA has done everything reasonably possible to assist the Appellant with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Appellant has been medically evaluated in conjunction with his claims; however, VA is taking favorable action by reopening the Appellant's claim of entitlement to service connection for a seizure disorder, and the claim for nonservice-connected pension benefits is barred as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Thus, the Board is satisfied that the duties to notify and assist have been met.

New and Material Evidence

The Appellant contends that his seizure disorder is the result of a blow to the head sustained during his period of ACDUTRA in February 1980.  Service connection for a seizure disorder was initially denied by rating decision dated August 1980, on the grounds that the Appellant's seizure disorder existed prior to service and was not aggravated beyond its natural progression as a result of service.  There was no timely appeal filed, and that decision became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).

The present application to reopen the claim was filed in July 2007.  Newly received evidence includes medical records from the Federal Bureau of Prisons, showing treatment for a seizure disorder.  The records include an October 1992 evaluation diagnosing "seizure disorder due to old head injury in 1980."  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim. In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Appellant's injury 
or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that the Appellant has submitted new and material evidence.  The Appellant has submitted evidence suggesting that his seizure disorder had its clinical onset during his period of ACDUTRA in 1980.  This new evidence relates to an unestablished fact necessary to substantiate the claim, specifically, that the Appellant's seizure disorder was incurred as a result of service, and raises a reasonable possibility of establishing the claim.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, presuming its credibility, the evidence is new and material.  Such new and material evidence having been received, the appeal is granted insofar as the previously denied claim is reopened.  

Nonservice-Connected Pension Eligibility

Appellants are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A Veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: 1) for 90 days or more during a period of war; 2) during a period of war and was discharged or released from service for a service-connected disability; 3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A.   § 1521(j); 38 C.F.R. § 3.3(a). 

VA's determination of whether a claimant's service meets these threshold requirements is usually dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992). 

The Appellant served a period of active duty from September 1984 to July 1986; however, this service did not occur during a period of war.  It was characterized by an "other than honorable" discharge as the result of a civilian felony conviction.  In a July 2008 decision, the RO determined that the character of the Appellant's discharge rendered him ineligible to receive VA compensation or pension benefits for his period of active duty from September 1984 to July 1986.  Therefore, the Appellant is not eligible for nonservice-connected pension benefits under the law. 

The Appellant's separation documents also reflect that he served a period of ACDUTRA from February 1980 to July 1980; however, ACDUTRA is specifically exempted from the definition of active duty.  38 C.F.R. § 3.6(b)(1).  Thus, the Appellant is not eligible for nonservice-connected pension benefits for this period of service.  

In sum, the Appellant's service does not meet the threshold criteria for basic eligibility for nonservice-connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3. He did not serve in active military, naval, or air service for 90 days or more during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  Moreover, even if the threshold criteria were met, the character of the Appellant's discharge bars him from receiving benefits for his period of active duty.  

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the Appellant's service does not meet the criteria described, he does not meet the basic eligibility requirements for nonservice-connected pension, and the claim must be denied based upon a lack of entitlement under the law. 


 ORDER

New and material evidence to reopen a claim of service connection for a seizure disorder has been received, and to this extent, the appeal is allowed.  

Entitlement to nonservice-connected pension benefits is denied.



REMAND

Review of the claims folder shows that the Appellant is receiving disability benefits from the Social Security Administration (SSA).  The basis for the grant of SSA benefits is unclear.  As such, the RO should contact the SSA and request that all of the records associated with the Appellant's claim for disability benefits be provided for inclusion with the claims folder.  

The Appellant has a diagnosis of a seizure disorder.  Review of his service treatment records shows that the Appellant reported seizures following a blow to the head in March 1980, during a period of ACDUTRA. The Appellant's seizures were ultimately found by military medical staff to have existed prior to service.  The Appellant is competent to report that he has had seizures since his period of ACDUTRA; however, there is also history reported in the claims folder of seizures beginning when he was a child.  A VA neurological examination should be scheduled to determine the nature and etiology of the Appellant's seizure disorder.    

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA all records associated with the Appellant's disability claim, including hearing transcripts, copies of any disability determinations, and all medical records considered in making those determinations.  If such records are unavailable, a negative response must be obtained and the Appellant must be notified.

2.  After the aforementioned development has been completed, the Appellant should be afforded a VA neurological examination to determine the nature and etiology of his seizure disorder(s).  The claims folder should be made available to the examiner for review prior to the examination.  The examiner should provide a comprehensive report, and provide a complete rationale for any conclusions reached.

For any seizure disorder(s) found, the examiner should provide an opinion as to whether there is a 50 percent probability or greater that it had its clinical onset during the Appellant's period of ACDUTRA from February 1980 to July 1980, or is otherwise related to his period of ACDUTRA. Any opinion should be reconciled with the service treatment records dating from February 1980 to July 1980.  The examiner should set forth a rationale for the conclusions reached.

3.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Appellant and his representative must be provided a supplemental statement of the case.  The Appellant must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


